Case 1:20-mc-00334-MN Document 17 Filed 12/07/20 Page 1 of 2 PageID #: 1033




                             UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE


                                                      :
                                                      :
                                                      : Case No. 20-mc-0334-MN
 In Re Ex Parte Application of Eni S.p.A. for an      :
 Order Pursuant to 28 U.S.C. § 1782 Granting          :
 Leave to Obtain Discovery for Use in Foreign         :
 Proceedings.                                         :
                                                      :




              SUPPLEMENTAL DECLARATION OF NICOLAS BOURTIN

               NICOLAS BOURTIN hereby declares under penalty of perjury as follows:

      1.       I am a member of the law firm of Sullivan & Cromwell LLP, counsel to Eni S.p.A.

in the above-captioned action, and am admitted to the bar of the State of New York. I am admitted

to practice before this Court pro hac vice in connection with this action. I submit this Declaration

in opposition to Respondents’ motion to vacate this Court’s order permitting discovery, D.I. 8

(“Order”), to quash or modify subpoenas, and/or for a protective order.

      2.       Attached hereto, bearing the following exhibit designations, are true and correct

copies of the following documents:

       Supplemental Declaration of Massimiliano Diodà in Support              Exhibit A
       of Eni S.p.A.’s Memorandum in Opposition to Respondents’
       Motion to Vacate Order Permitting Discovery, to Quash
       or Modify Subpoenas, and/or For a Protective Order

       Respondents’ Omnibus Responses and Objections to                       Exhibit B
       Subpoenas, dated November 16, 2020

       Cascade Investments NV v. Republic of Turkey, ICSID Case               Exhibit C
       No. ARB/18/4, Procedural Order No. 7, 26 March 2020
Case 1:20-mc-00334-MN Document 17 Filed 12/07/20 Page 2 of 2 PageID #: 1034




      Mesa Power Group, LLC v. Government of Canada,                         Exhibit D
      UNCITRAL, PCA Case No. 2012-17, Procedural Order No. 3,
      28 March 2013

      Fund for Protection of Investors’ Rights in Foreign States v.          Exhibit E
      The Republic of Lithuania, UNCITRAL, Order on the
      Respondent’s Request regarding the Claimant’s application
      pursuant to Section 1782 of 28 U.S.C., 18 December 2019


Dated: December 7, 2020                            Respectfully submitted,
       New York, New York

                                                   /s/ Nicolas Bourtin
                                                   Nicolas Bourtin
                                                   SULLIVAN & CROMWELL LLP
                                                   125 Broad Street
                                                   New York, NY 10004
                                                   (212) 558-4000
                                                   bourtinn@sullcrom.com

                                                   Counsel for Applicant Eni S.p.A.




                                             -2-
